ORDER
PER CURIAM.
Lamar Johnson, appellant, was charged with first degree murder, section 565.020 RSMo 1994 (all further references are to RSMo 1994 unless otherwise indicated) and armed criminal action, section 571.015. He was also charged as a prior and persistent offender, pursuant to sections 558.016 and 557.036.4. The jury returned verdicts of guilty on both counts. The trial court, after having found appellant to be a prior offender, sentenced him to life imprisonment without probation or parole for murder in the first degree, and a concurrent sentence of life imprisonment for armed criminal action. Appellant filed a Rule 29.15 motion, which the motion court denied after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment as to the direct appeal pursuant to Rule 30.25(b), and affirm the judgment as to the post-conviction appeal pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.